315 F.2d 626
Paula STANDARD and Saundra Standard, minors, by their guardian, Allen W. Standard, and Allen W. Standard and Alvis B. Standard, parents of said minors, in their own right, and Alvis B. Standard, in her own right, and Allen W. Standard, her husband, and Allen W. Standard, in his own right, Appellants,v.STOLL PACKING CORPORATION and Polar Truck Rental Corporationv.Allen W. STANDARD.
No. 14293.
United States Court of Appeals Third Circuit.
January 26, 1963.
Rehearing Denied April 12, 1963.

1
Before STALEY and SMITH, Circuit Judges, and SHAW, District Judge.

ORDER.

2
Upon consideration of the motion by appellees to dismiss the appeal in the above entitled case, of the memoranda in support of and in opposition to the motion, and after hearing, and it appearing that Sec. 1292 of Title 28 U.S.C. does not provide statutory authority for the review of an interlocutory order of the nature sought to be reviewed in this case.


3
It is ORDERED that the appeal be and it hereby is dismissed for want of jurisdiction;


4
It is FURTHER ORDERED that treating the appeal as a petition for writ of mandamus and prohibition the writ be and it hereby is denied.